DARDEN, Judge
(dissenting):
For this error to have prejudiced the accused, one must make the following assumptions: (1) The court-martial did in fact vote on whether to reconsider a particular finding; (2) at least one member’s oral vote was different from what it would have been if it were in writing; and (3) the result of the vote initiated a change of a nonguilty finding to a finding of guilty or it otherwise altered a finding to the detriment of the appellant.
Because I doubt so strongly that all three of these assumptions were borne out by what really happened in this case, I am unable to agree that the error materially prejudiced a substantial right of the accused, as the harmless error statute for courts-martial (Article 59(a), Uniform Code of Military Justice, 10 USC § 859) requires.